814 F.2d 655Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Vernon SELLERS, Petitioner-Appellant,v.O. I. WHITE, Warden, Respondent-Appellee.
No. 86-7692.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 20, 1987.Decided March 16, 1987.

James Vernon Sellers, appellant pro se.
Robert William Jaspen, Office of the United States Attorney, for appellee.
E.D.Va.
AFFIRMED.
Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, District Judge.  (C/A No. 86-464-AM)
Before RUSSELL, WIDENER and SPROUSE, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2241 would be without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Sellers v. White, C/A No. 86-464-AM (E.D.Va., Sept. 16, 1986).


2
AFFIRMED.